DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species 1a and 2a, claims 1, 2, 6 and 9, in the reply filed on 8/11/22 is acknowledged.  
The traversal is on the ground(s) that:
(1) There is overlapping or related technical features between the two groups and there is no undue burden to examine both groups.
This is not found persuasive because  the related technical feature between the two groups is not a special technical feature since it does not make a contribution over the prior art of OKUMURA (US 2006/0269749), as per the European Search Report, and as discussed in the rejection below. Additionally, there would be undue burden if searching both inventions since Group II relates to a method that comprises a polyamide resin having an amino group at a concentration of 1-150 mmol/kg, which is absent  in Group I. It is also not clear if said polyamide is considered a non-water-soluble resin or if it an additional water-soluble resin to the PVA resin of group I.
(2) The species are not necessarily mutually exclusive of each other; that a particular PVA may meet the criteria of more than one of species (1)a-d; that the same applies to species (2)a-c.
This is not found persuasive because  one would still need to search for each particular modification to the PVA resin, and one would still need to search for specific non-water-soluble resins; thus causing undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a volume average particle size of greater than 5 microns. It is unclear what is meant by a micron unit that is both a size and a volume.
The remaining claims are also rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over OKUMURA (US 2006/0269749) in view of SHIBUYA et al (JP 2006 089538, using machine translation).
Claims 1 and 2: OKUMURA discloses (see entire document) a method to produce resin particles comprising melt kneading ([0023], [0029]) a water-soluble matrix and a water-insoluble resin which is dispersed in the matrix, and bringing it in contact with an aqueous solvent to elude the matrix to thereby yield particles of the water-insoluble resin (abstract, [0016], [0038]).
The melt-kneading is done at a temperature of 100-300oC by choosing a water-soluble material and water-insoluble material wherein both can be molten at this temperature range ([0023]), with an example of melt kneading at 220oC (example 2).
The particles produced have an average size of 0.1-100 microns ([0013]), with examples of 10, 13 and 9 microns (examples 1-3).
The water-soluble matrix is selected from resins including the claimed polyvinyl alcohol ([0026]), but OKUMURA fails to teach that the  polyvinyl alcohol is modified with alkyl comprising at least one hydroxyl group. However:
SHIBUYA discloses (see entire document) that polyvinyl alcohol (PVA) has a melting point close to its decomposition temperature, and that when a molded product is to be obtained by melt molding, it has to be molded in the vicinity of the decomposition temperature which causes problem to the products such as charring, thermal decomposition and long-run formability ([0002]). SHIBUYA discloses to solve this problem with a modified PVA comprising alkyl side chains having 1,2 diol ([0005], [0007], formula 1, claim 1) [as claimed]. SHIBUYA discloses that the modified PVA has excellent thermal stability during melt molding, no thermal decomposition products such as charring, fish eyes, etc., and a molded product having good appearance, heat retaining property and transparency (abstract, [0001], [0006]-[0007]).
It would have been obvious to one of ordinary skill in the art to have used SHIBUYA’s modified PVA as OKUMURA’s PVA for the benefit of having a PVA that  has excellent thermal stability during melt molding, no thermal decomposition products such as charring, fish eyes, etc., and a molded product having good appearance, heat retaining property and transparency and to solve the problem that unmodified PVA has a melting point close to its decomposition temperature, and that when a molded product is to be obtained by melt molding, it has to be molded in the vicinity of the decomposition temperature which causes problem to the products such as charring, thermal decomposition and long-run formability.
Claim 6: The water-insoluble resin is selected from polyamide, polyester, polyurethane, polycarbonate, polyolefin, polyacrylic resins, etc. ([0017]), with specific examples such as polyamide 6, 46, 66, etc., polyethylene terephthalate, bisphenol A type polycarbonate, polyethylene, polypropylene, polystyrene methacrylate, etc. ([0017]-[0022]) [thus reading on the claimed  Tg of 30 – 250oC.]. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Note is also made that the disclosed resins are the same as recited in the present specification (see [0069]-[0087] of the present Published Application], thus further showing that OKUMURA’s water-insoluble resins  have the claimed Tg range.
Claim 9:  The weight ratio of the PVA to water-insoluble resin is 1:99 – 60:40 ([0028])  [fully encompassing the claimed 10:90 – 60:40].

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al (CN 1624025, using machine translation) in view of SHIBUYA et al (JP 2006 089538, using machine translation).
SHIBUYA’s disclosure is discussed above and is incorporated herein by reference.
Claims 1 and 2: GUO discloses (see entire document) a method to made polyamide particles by melt blending polyamide resin [i.e. water-insoluble resin] with a water-soluble polyvinyl alcohol matrix, bringing the pre-molded material into contact with water to dissolve and remove the PVA, thus producing the polyamide particles (abstract, [0005], [0007], [0009], [0012], [0013], example 15, claims 1-2). Particle size examples include 5, 20, 52, 47, 12, 31, 76, 34, 64 microns, etc. ([0031]-[0036], [0041]-[0046], [0051]-[0056], [0062]-[0066], [0159]-[0164]).
GUO fails to teach that the  polyvinyl alcohol is modified with alkyl comprising at least one hydroxyl group. However, it would have been obvious to one of ordinary skill in the art to have used SHIBUYA’s modified PVA as GUO’s PVA for the benefit of having a PVA that  has excellent thermal stability during melt molding, no thermal decomposition products such as charring, fish eyes, etc., and a molded product having good appearance, heat retaining property and transparency and to solve the problem that unmodified PVA has a melting point close to its decomposition temperature, and that when a molded product is to be obtained by melt molding, it has to be molded in the vicinity of the decomposition temperature which causes problem to the products such as charring, thermal decomposition and long-run formability.
Claim 6: GUO discloses polyamide made from p-monocarboxylic acids with at least 6 carbon atoms, made from  diamines and dicarboxylic acids with at least 6 carbon atoms, or made from a copolyamide of the above ([0013]-[0017]) [thus reading on the claimed  Tg of 30 – 250oC.]. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Note is also made that the present specification also recites polyamide as the water-insoluble resin (see [0069]-[0087] of the present Published Application], thus further showing that OKUMURA’s water-insoluble resins  have the claimed Tg range.
Claim 9: The PVA to polyamide resin ratio is disclosed at 5:1 – 1:1 ([0012]) and, further, GUO discloses that the ratios can be adjusted to obtain the desired particle size ([0018]).

References Made of Record

The following additional references from the Examiner’s search are made of record:
MONSHEIMER et al (US 2007/0232753) and MATSUI et al (US 2010/0178309) disclose a method to make polyamide particles by melt kneading polyamide resin with water-soluble polyvinyl alcohol matrix,  bringing the  pre-molded mixture into contact with aqueous solvent to elute the matrix to thus form the polyamide particles.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 11,066,529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘529 recites modified PVA and a saccharide as the water-soluble matrix while the present claims more broadly recite only the modified PVA as the water-soluble matrix, thus fully encompassing ‘529.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/ Primary Examiner, Art Unit 1765